Exhibit 10.2

 

 

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by Cerus Corporation (the "Company") of the
Executive Nonqualified Excess Plan ("Plan").

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6Committee:The duties of the Committee set forth in the Plan shall be
satisfied by:

 

XX(a)Company

 

 

  

(b)The administrative committee appointed by the Board to serve at the pleasure
of the Board.

 

 

   (c)Board.

 

   (d)Other (specify): .

 

 

 

 

 

 

 

 

 

 

CUSTOM

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

2.8

Compensation: The "Compensation" of a Participant shall mean all of a
Participant's:

XX(a)Base salary.

 

XX(b)Service Bonus.

 

XX Service Bonus earned from 1/1 – 12/31, paid on or around first quarter of the
following Plan Year.

 

   Service Bonus earned each calendar quarter, paid on or around the following
calendar quarter.

 

   Service Bonus with no defined earnings period (e.g.: a “spot bonus”)

 

 

XX(c)Performance-Based Compensation earned in a period of 12 months or more.

 

XX Bonus Plan for Senior Management earned from 1/1 – 12/31, paid on or around
first quarter the following Plan Year and whose elections must be made no later
than 6/30 of the Plan Year it is earned.

 

XX Bonus Plan for Employees of Cerus Corporation earned from 1/1 – 12/31, paid
on or around first quarter the following Plan Year and whose elections must be
made no later than 6/30 of the Plan Year it is earned.

 

   (d)Commissions.

 

   (e)Compensation received as an Independent Contractor reportable on Form
1099.

 

   (f)Other:

 

 

2.9Crediting Date: The Deferred Compensation Account of a Participant shall be
credited as follows:

 

Participant Deferral Credits at the time designated below:

XX(a)On any business day as specified by the Employer.

 

   (b)Each pay day as reported by the Employer.

 

   (c)The last business day of each payroll period during the Plan Year.

 

 

Employer Credits at the time designated below:

 

XX(a)On any business day as specified by the Employer.

 



CUSTOM

 

2

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

2.13Effective Date:

XX(a)This is a newly-established Plan, and the Effective Date of the Plan is

March 1, 2020.

 

   (b)This   is   an   amendment   of   a plan named dated

   and    governing    all   contributions   to   the   plan    through

.  The Effective Date of this amended Plan is .

 

 

2.19Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

XX(a)Age 65.

 

 

   (b)The   later   of age  



or the  



anniversary of the participation

 

commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.

 

   (c)Other: .

 

 

 

2.22

Participating Employer(s): As of the Effective Date, the following Participating
Employer(s) are parties to the Plan:

 

 

Name of Employer

EIN

Cerus Corporation

68-0262011

 

 

2.25Plan: The name of the Plan is

 

Cerus Corporation Nonqualified Deferred Compensation Plan.

 

 

2.27Plan Year: The Plan Year shall end each year on the last day of the month of
December.

 

 

2.29Seniority Date: The date on which a Participant has:

 

   (a)Attained age .

 

   (b)Completed Years of Service from First Date of Service.

 

   (c)Attained age and completed Years of Service from First Date of Service.

 

 

XX

(d)Not applicable – distribution elections for Separation from Service are not
based on Seniority Date.

 

 



CUSTOM

 

3

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

4.1Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

XX(a)Base salary:

 

minimum deferral:

%

maximum deferral:

20

%

 

XX(b)Service Bonus:

 

XXService Bonus

 

minimum deferral:

%

maximum deferral:

100

%

 

 

XX(c)Performance-Based Compensation:

 

XXBonus Plan for Senior Management

 

minimum deferral:

%

maximum deferral:

100

%

 

XXBonus Plan for Employees of Cerus Corporation

 

minimum deferral:

%

maximum deferral:

100

%

 

   (d)Commissions:

 

minimum deferral:

%

maximum deferral:

%

 

   (e)Form 1099 Compensation:

 

minimum deferral:

%

maximum deferral:

%

 

   (f)Other:

 

minimum deferral:

%

maximum deferral:

%

 

   (g)Participant deferrals not allowed.

 



CUSTOM

 

4

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

4.1.2Participant Deferral Credits and Employer Credits – Election Period:
Participant elections regarding Participant Deferral Credits and Employer
Credits shall be subject to the following effective periods (one must be
selected):

XX       (a)        Evergreen election.  An election made by the Participant
shall continue in effect for subsequent years until modified by the Participant
as permitted in Section 4.1 and Section 4.2. (This option is not permitted if
source year accounts are elected in Section 4.3)

 

            (b)      Non-Evergreen election.  Any election made by the
Participant shall only remain in effect for the current election period and will
then expire. An election for each subsequent year will be required as permitted
in Sections 4.1 and 4.2.

 

 

 

4.2

Employer Credits: Employer Credits will be made in the following manner:

 

XX

(a)Employer Credits 1 (Employer Discretionary Credits): The Employer may make
discretionary credits to the Deferred Compensation Account of each Active
Participant in an amount determined as follows:

 

XX(i)An amount determined each Plan Year by the Employer.

 

   (ii)Other: .

 

 

  

(b)Employer Credits 2 (Other Employer Credits): The Employer may make other
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:

 

   (i)An amount determined each Plan Year by the Employer.

 

   (ii)Other: .

 

   (c)Employer Credits not allowed.

 



CUSTOM

 

5

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

4.3Deferred Compensation Account: The Participant is permitted to establish the
following accounts:

 

XX

(a)Non-source year account(s). Deferred Compensation Account(s) will not be
established on a source year basis:

 

 

 

            (i)

A Participant may establish only one account to be distributed upon Separation
from Service. One set of payment options for that account is allowed as
permitted in Section 7.1. Additional In-Service or Education accounts may be
established as permitted in Section 5.4.

 

 

XX  (ii)  A Participant may establish  multiple accounts to be distributed
upon   Separation from Service. Each account may have one set of payment options
as permitted in Section 7.1 Additional In-Service or Education accounts may be
established as permitted in Section 5.4. If this multiple account option is
elected, the Participant will also be required to elect Separation from Service
payment options for each In-Service or Education account established.

 

            (b) Source year account(s): Annual Deferred Compensation Account(s)
will be established each year in which Participant Deferral Credits or Employer
Credits are credited to the Participant. Only one account may be established
each year for distribution upon Separation from Service. One set of payment
options for that account is allowed as permitted in Section 7.1. Additional
In-Service or Education accounts may be established for each source year as
permitted in Section 5.4. If this option is selected, Evergreen elections as
described in Section 4.1.2 are not permitted.

 

 

 

5.2

Disability of a Participant:

XX      (a)       A Participant's becoming Disabled shall be a Qualifying
Distribution Event and the Deferred Compensation Account shall be paid by the
Employer as provided in Section 7.1.

 

   (b)A Participant becoming Disabled shall not be a Qualifying Distribution
Event.

 

 

 

5.3Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

   (a)An amount to be determined by the Committee.

 

XX(b)No additional benefits.

 



CUSTOM

 

6

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

5.4In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

XX(a)In-Service Accounts are allowed with respect to:

XXParticipant Deferral Credits only.

   Employer Credits only.

   Participant Deferral and Employer Credits.

 

In-service distributions may be made in the following manner:

XXSingle lump sum payment.

XXAnnual installments over a term certain not to exceed 5 years.

 

Education Accounts are allowed with respect to:

   Participant Deferral Credits only.

   Employer Credits only.

   Participant Deferral and Employer Credits.

 

Education Accounts distributions may be made in the following manner:

   Single lump sum payment.

   Annual installments over a term certain not to exceed years.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

   Forfeited

   Distributed at Separation from Service if vested at that time

 

   (b)No In-Service or Education Distributions permitted.

 

 

 

5.5

Change in Control Event:

 

  

(a)Participants may elect upon initial enrollment to have accounts distributed
upon a Change in Control Event.

 

 

XX(b)A Change in Control shall not be a Qualifying Distribution Event.

 

 

 

5.6

Unforeseeable Emergency Event:

 

XX

(a)Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.

 

 

   (b)An Unforeseeable Emergency shall not be a Qualifying Distribution Event.

 



CUSTOM

 

7

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

6.Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

XX

(a)

Normal Retirement Age.

XX

(b)

Death.

XX

(c)

Disability.



(d)

Change in Control Event

XX

(e)

Satisfaction of the vesting requirement as specified below:

 

XX

Employer Credits 1 (Employer Discretionary Credits):

 



 

(i)

 

Immediate 100% vesting.



(ii)

100% vesting after Years of Service.



(iii)

100% vesting at age .



(iv)

Number of YearsVested

of ServicePercentage

 

Less than

1

%

 

1

%

 

2

%

 

3

%

 

4

%

 

5

%

 

6

%

 

XX(v)Other: TBD Vesting - Vesting schedule to be determined by

the Company at the time of the contribution subject to

approval by Principal.

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

   (1)First day of Service.

 

   (2)Effective date of Plan participation.

 

 

  

(3)Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

 



CUSTOM

 

8

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

   Employer Credits 2 (Other Employer Credits):

 

(i)

Immediate 100% vesting.



(ii)

100% vesting after Years of Service.



(iii)

100% vesting at age .



(iv)

Number of YearsVested

of ServicePercentage

 

Less than

1

%

 

1

%

 

2

%

 

3

%

 

4

%

 

5

%

 

6

%

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

   (1)First day of Service.

 

   (2)Effective date of Plan participation.

 

            (3)  Each  Crediting Date. Under this option (3), each  Employer  
Credit shall vest based on the Years of Service of a Participant from the
Crediting Date on which each Employer Discretionary Credit is made to his or her
Deferred Compensation Account.

 



CUSTOM

 

9

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

7.1Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

 

(a)

Separation from Service (Seniority Date is Not Applicable)

 

XX(i)A lump sum.

 

 

XX

(ii)Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

(b)

Separation from Service prior to Seniority Date (If Applicable)

 

   (i)A lump sum.

 

XX(ii)Not Applicable

 

 

(c)

Separation from Service on or After Seniority Date (If Applicable)

 

   (i)A lump sum.

 

 

  

(ii)Annual installments over a term certain as elected by the Participant not to
exceed years.

 

 

XX(iii)Not Applicable

 

 

(d)

Separation from Service Upon a Change in Control Event

 

   (i)A lump sum.

 

XX(ii)Not Applicable

 

 

(e)

Death

 

XX(i)A lump sum.

 

 

  

(ii)Annual installments over a term certain as elected by the Participant not to
exceed years.

 

 

 

(f)

Disability

 

XX(i)A lump sum.

 

 

XX

(ii)Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

   (iii)Not applicable.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

   Forfeited

   Distributed at Separation from Service if vested at that time

 



CUSTOM

 

10

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

(g)

Change in Control Event

 

   (i)A lump sum.

 

XX(ii)Not applicable.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

   Forfeited

   Distributed at Separation from Service if vested at that time

 

 

7.4De Minimis Amounts.

 

 

          (a) Notwithstanding any payment election made by the Participant, the
vested balance in all Deferred Compensation Account(s) of the Participant will
be distributed in a single lump sum payment at the time designated under the
Plan if at the time of a permitted Qualifying Distribution Event that is either
a Separation from Service, death, Disability (if applicable) or Change in
Control Event (if applicable) the vested balance does not exceed $



 

   . In addition, the Employer may distribute a Participant's vested balance in
all Deferred Compensation Account(s) of the Participant at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan and
any other Employer plan subject to aggregation under Section 409A of the Code.

 

XX  (b)  There  shall be no pre-determined  de minimis amount under  the
Plan;  however, the Employer may distribute a Participant's vested balance at
any time if the balance does not exceed the limit in Section 402(g)(1)(B) of the
Code and results in the termination of the Participant's entire interest in the
Plan and any other Employer plan subject to aggregation under Section 409A of
the Code.

 

 

10.1Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

XX(a)Company.

 

 

  

(b)Employer or Participating Employer who employed the Participant when amounts
were deferred.

 

 

 

 

14. Amendment and Termination of Plan:
Notwithstanding  any  provision  in  this  Adoption  Agreement or the Plan to
the contrary, Section

of the Plan shall be amended to read as provided in attached Exhibit .

 

 

XXThere are no amendments to the Plan.

 

 

17.8  Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of California, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.

 



CUSTOM

 

11

 

Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

 

Cerus Corporation

Name of Employer

 



By:

 

/s/ Chrystal Menard





Authorized Person Date: 05/21/2020





CUSTOM

 

12

 

Classification: Customer Confidential

 

 

